Exhibit 10.1

JAMES G. DELFS

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

WITH

STEIN MART, INC.

This Amended and Restated Employment Agreement (this “Agreement”) entered into
in the City of Jacksonville and State of Florida between Stein Mart, Inc., a
Florida corporation and its divisions, subsidiaries and affiliates (the
“Company”), and James G. Delfs (“Executive”), is made as of June 4, 2009 to be
effective on the “Effective Date” (as defined below).

Background

Executive has advised the Company that Executive is considering early
retirement. The Company has asked the Executive to remain employed during the
Term at reduced compensation and without a title instead of retiring so that the
Executive will be in a position to assist the Company in transitioning to a new
Chief Financial Officer and the Executive will be available to provide advice
and historical information and perspective as requested from time to time by the
Company from the time Executive’s replacement Chief Financial Officer assumes
that role (the “Effective Date”).

In consideration of the promises and mutual covenants contained herein, the
parties, intending to be legally bound, agree as follows:

SECTION 1. TERM OF EMPLOYMENT

(a) Term. The Company agrees to employ Executive, and Executive agrees to be
employed by the Company, for a period beginning on the Effective Date and ending
nineteen (19) months after the Effective Date (the “Term”). There shall be no
renewal of the Term. Thereafter, the Company shall provide Executive with
monthly separation payment, in amount to be mutually agreed upon, until the
executive or the executive’s current spouse reaches age 65, whichever is longer,
but in no event greater than $3,500 per month.

SECTION 2. DEFINITIONS

“Board of Directors” means the Board of Directors of Stein Mart, Inc. and any of
its divisions, affiliates or subsidiaries.

“Code” means the Internal Revenue Code of 1986, as amended. Any reference to a
specific provision of the Code shall be deemed to refer to any successor
provision thereto and the regulations promulgated thereunder.

“Competing Business” means any business which (a) at the time of determination,
is substantially similar to the whole or a substantial part of the business
conducted by the Company or any of its divisions or affiliates; (b) at the time
of determination, is operating a store or stores which, during its or their
fiscal year preceding the determination, had aggregate net sales, including
sales in leased and licensed departments, in excess of $10,000,000, if such
store or any such stores is or are located in a city or within a radius of 25
miles from the outer limits of a city where the Company, or any of its divisions
or affiliates, is operating a store or stores which, during their fiscal year
preceding the determination, had aggregate net sales, including sales in leased
and licensed departments, in excess of $10,000,000; and (c) had aggregate net
sales at all locations, including sales in leased and licensed departments and
sales by its divisions and affiliates, during its fiscal year preceding that in
which the Executive first rendered personal services thereto, in excess of
$25,000,000.

“Claims” means all claims arising out Executive’s prior employment with the
company, including but not limited to: (i) any claim for compensation, bonus
payment, and other amounts not specifically provided for in this Employment
Agreement; (ii) Title VII of the Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act of 1967, as amended (the “ADEA”); the Americans
with Disabilities Act of 1990; the National Labor Relations Act, as amended; the
Employee Retirement Income Security Act of 1974, as amended; the Civil Rights
Act of 1991; 42 U.S.C. §1981, the Family and Medical Leave Act, and other
federal, state and local human rights, fair employment and other laws relating
to employment.

“Disability” means Executive’s incapacity due to physical or mental illness or
cause, which results in the Executive being unable to perform his duties with
Company on a full-time basis for a period of six (6) consecutive months. Any
dispute as to disability shall be conclusively determined by written opinions
rendered by two qualified physicians, one selected by Executive, and one
selected by Company; provided that if such opinions are conflicting, then such
physicians shall select a mutually agreeable third physician whose opinion shall
be conclusive and binding.



--------------------------------------------------------------------------------

SECTION 3. RESPONSIBILITIES

Executive shall assist the Company as requested by the Company in the transition
to a new Chief Financial Officer and will provide advice and historical
information and perspective as requested from time to time by the Company.

SECTION 4. COMPENSATION AND BENEFITS

(a) Annual Base Salary. Executive’s base salary shall be $20,000.00 per month
(“Base Salary”). The Annual Base Salary shall be payable in accordance with the
Company’s standard payroll practices and policies and shall be subject to such
withholdings as required by law or as otherwise permissible under such practices
or policies.

(b) Employee Benefit Plans. Executive shall be entitled to continue to vest all
already granted but unvested options and performance shares which otherwise vest
under their terms during the Term. In addition, Executive shall be entitled to
continue to participate in, at the Company’s cost, medical, dental, vision,
Split-Dollar life and accident insurance with coverage consistent with the
coverage in effect from time to time as applied to persons in positions in the
Company’s Tier 1 positions. The medical, dental, vision and Split-Dollar Life
plan coverage shall continue to be provided by the Company through the end of
the Term. Thereafter, as provided under the Retirement Medical Plan for Key
Executives, the executive and his current spouse will be allowed continued
access to the Tier I Medical Plan until they become eligible for Medicare or
each reaches age 65, whichever is sooner. The executive will be responsible for
paying the appropriate premium required for this continued coverage.

(c) Indemnification. With respect to Executive’s acts or failures to act during
his employment in his capacity as an officer, employee or agent of the Company,
Executive shall be entitled to indemnification from the Company, and to
liability insurance coverage (if any), on the same basis as other officers of
the Company. Executive shall be indemnified by Company, and Company shall pay
Executive’s related expenses when and as incurred, all to the full extent
permitted by law. Subject to applicable law, the Company reserves the right to
discontinue indemnification in the event the Company determines that the
Executive has breached this Agreement or the Executive has or intends to advance
a business or legal position contrary to the Company’s interests.
Notwithstanding the foregoing, Executive shall not be entitled to any
indemnification if a judgment or other final adjudication establishes that any
act or omission of Executive was material to the cause of action so adjudicated
and that such act or omission constituted: (i) a criminal violation, unless
Executive had reasonable cause to believe that Executive’s conduct was lawful or
had no reasonable cause to believe that such conduct was unlawful, (ii) a
transaction from which Executive derived an improper personal benefit, or
(iii) willful misconduct or a conscious disregard for the best interests of the
Company.

(d) Other Perquisites. No other perquisites shall be provided during the Term to
the Executive.

SECTION 5. TERMINATION OF EMPLOYMENT

(a) General. The Board of Directors shall have the right to terminate
Executive’s employment and this Agreement at any time with or without cause upon
paying the Executive the remainder of the Base Salary due hereunder as though
such termination had not occurred and continuation of the benefits described in
Section 4(b) hereof as though such termination had not occurred, and
notwithstanding such termination, Executive shall have been deemed to have
remained employed through the initial term hereof for all purposes.

(b) Termination for Disability. Subject to the definitions and requirements of
Section 2 (“Disability”), after six (6) consecutive months of such disability
leave of absence, Executive’s service may be terminated by Company. In the event
Executive is terminated from employment due to Disability, the Company shall:

 

  (i) pay Executive his Base Salary through the end of the Term; provided that
if such payment exceeds the applicable dollar amount in effect under Code
Section 402(g)(1)(B) for the year in which such termination occurs, then the
payment in excess of such applicable dollar amount shall be paid following six
(6) months after the Executive’s Termination;

 

  (ii) make such payments and provide such benefits as otherwise called for
under the terms of each other employee benefit plan, program and policy in which
Executive was a participant; and

 

  (iii)

in the event the Executive has any options or restricted shares (but excluding
“performance shares” which shall be governed by the terms set forth in the grant
as to such shares) which are not vested on the date of termination for
Disability, then pay to the Executive (i) as to any unvested options, the net
value of the excess, if any, of the closing price of the Company’s shares on the
NASDAQ for the day on which the termination due to Disability occurs and the
exercise price of such unvested options multiplied by the number of shares
subject to options



--------------------------------------------------------------------------------

 

which failed to vest; and (ii) as to any unvested restricted shares, the value
of the closing price of the Company’s shares on the NASDAQ for the day on which
the termination due to Disability occurred multiplied by the number of
restricted shares, if any, which failed to vest due to such termination of
employment for Disability.

Notwithstanding the Executive’s Disability, during the period of Disability
leave, Executive shall be paid in full (net of insurance) as if he or she were
actively performing services. Executive agrees to simultaneously utilize
available leave under the Family and Medical Leave Act of 1993 during such
disability leave of absence. During the period of such Disability leave of
absence, the Board of Directors may designate someone to perform Executive’s
duties. Executive shall have the right to return to full-time service so long as
he is able to resume and faithfully perform his full-time duties.

(c) Death. If Executive’s employment terminates as a result of his death, the
Company shall:

 

  (i) pay to Executive’s estate his Base Salary through the end of the Term
notwithstanding his death;

 

  (ii) make such payments and provide such benefits as otherwise called for
under the terms of each other employee benefit plan, program and policy in which
Executive was a participant; and

 

  (iii) in the event the Executive has any options or restricted shares (but
excluding “performance shares” which shall be governed by the terms set forth in
the grant as to such shares) which are not vested on the date of termination for
death, then pay to the Executive’s estate (i) as to any unvested options, the
net value of the excess, if any, of the closing price of the Company’s shares on
the NASDAQ for the day on which the death occurred and the exercise price of
such unvested options multiplied by the number of shares subject to options
which failed to vest; and (ii) as to any unvested restricted shares, the value
of the closing price of the Company’s shares on the NASDAQ for the day on which
the death occurred multiplied by the number of restricted shares, if any, which
failed to vest due to such termination of employment for death.

Any amounts payable to Executive under this Agreement which are unpaid at the
date of Executive’s death or payable hereunder or otherwise by reason of his
death, shall be paid in accordance with the terms of this Agreement to
Executive’s estate; provided that if there is a specific beneficiary designation
in place for any specific amount payable, then payment of such amount shall be
made to such beneficiary.

(d) Limitation. Anything in this Agreement to the contrary notwithstanding,
Executive’s entitlement to or payments under this Agreement and any other plan
or agreement shall be limited to the extent necessary so that no payment to be
made to Executive on account of termination of his employment with the Company
will be subject to the excise tax imposed by Code Section 4999, but only if, by
reason of such limitation, Executive’s net after-tax benefit shall exceed the
net after-tax benefit if such reduction were not made. “Net after-tax benefit”
shall mean (i) the sum of all payments and benefits that Executive is then
entitled to receive under any section of this Agreement or other plan or
agreement that would constitute a “parachute payment” within the meaning of
Section 280G of the Code, less (ii) the amount of federal income tax payable
with respect to the payments and benefits described in clause (i) above
calculated at the maximum marginal income tax rate for each year in which such
payments and benefits shall be paid to Executive (based upon the rate in effect
for such year as set forth in the Code at the time of the first payment of the
foregoing), less (iii) the amount of excise tax imposed with respect to the
payments and benefits described in clause (i) above by Section 4999 of the Code.
Any limitation under this Section 5(d) of Executive’s entitlement to payments
shall be made in the manner and in the order directed by Executive.

SECTION 6. COVENANTS BY EXECUTIVE

(a) Company Property. Upon the termination of Executive’s employment for any
reason, Executive shall promptly return all Company Property which had been
entrusted or made available to Executive by the Company. “Property” means all
records, files, memoranda, communication, reports, price lists, plans for
current or prospective business operations, customer lists, drawings, plans,
sketches, keys, codes, computer hardware and software and other property of any
kind or description prepared, used or possessed by Executive during Executive’s
employment by the Company (and any duplicates of any such Property) together
with any and all information, ideas, concepts, discoveries, processes,
intellectual property, inventions and the like conceived, made, developed or
acquired at any time by Executive individually or with others during Executive’s
employment which relate to the Company or its products or services or
operations.

(b) Trade Secrets. Executive agrees that Executive shall hold in a fiduciary
capacity for the benefit of the Company and shall not directly or indirectly use
or disclose any Trade Secret that Executive may have acquired during the term of
Executive’s employment by the Company for so long as such information remains a
Trade Secret. “Trade Secret” means information, including, but not limited to,
technical or non-technical data, a formula, a pattern, a compilation, a program,
a device, a method, a technique, a drawing or a process that (i) derives
economic value, actual or potential, from not being generally known to, and not
being generally readily ascertainable by



--------------------------------------------------------------------------------

proper means by, other persons who can obtain economic value from its disclosure
or use and (ii) is the subject of reasonable efforts by the Company to maintain
its secrecy. This Section 6(b) is intended to provide rights to the Company
which are in addition to, not in lieu of, those rights the Company has under the
common law or applicable statutes for the protection of trade secrets.

(c) Confidential Information. During the Employment Term and continuing
thereafter indefinitely, Executive shall hold in a fiduciary capacity for the
benefit of the Company, and shall not directly or indirectly use or disclose,
any Confidential Information that Executive may have acquired (whether or not
developed or compiled by Executive and whether or not Executive is authorized to
have access to such information) during the term of, and in the course of, or as
a result of Executive’s employment by the Company without the prior written
consent of the Board of Directors unless and except to the extent that such
disclosure is (i) made in the ordinary course of Executive’s performance of his
duties under this Agreement or (ii) required by any subpoena or other legal
process (in which event Executive will give the Company prompt notice of such
subpoena or other legal process in order to permit the Company to seek
appropriate protective orders). “Confidential Information” means any secret,
confidential or proprietary information possessed by the Company or any of its
subsidiaries or affiliates, including, without limitation, trade secrets,
customer or supplier lists, details of client or consultant contracts, current
and anticipated customer requirements, pricing policies, price lists, market
studies, business plans, operational methods, marketing plans or strategies,
advertising campaigns, information regarding customers or suppliers, computer
software programs (including object code and source code), data and
documentation data, base technologies, systems, structures and architectures,
inventions and ideas, past current and planned research and development,
compilations, devices, methods, techniques, processes, financial information and
data, business acquisition plans and new personnel acquisition plans and the
terms and conditions of this Agreement that has not become generally available
to the public.

(d) Non-Competition. Executive recognizes that his duties will entail the
receipt of Trade Secrets and Confidential Information as defined in this
Section 6. Those Trade Secrets and Confidential Information have been developed
by the Company at substantial cost and constitute valuable and unique property
of the Company. Accordingly, the Executive acknowledges that protection of Trade
Secrets and Confidential Information is a legitimate business interest.
Executive agrees not to compete with the Company during the Employment Term.
Therefore, during the Employment Term, the Executive shall not have an
investment of $100,000.00 or more in a Competing Business and shall not render
personal services to any such Competing Business in any manner, including,
without limitation, as owner, partner, director, trustee, officer, employee,
consultant or advisor thereof. If the Executive shall breach the covenants
contained in this Non-Competition provision, then the Company shall have no
further obligation to make any payment to the Executive pursuant to this
Agreement and may recover from the Executive all such damages as it may be
entitled to at law or in equity. In addition, the Executive acknowledges that
any such breach is likely to result in irreparable harm to the Company. The
provisions of this subsection (d) shall not be applicable to Executive if
Executive is terminated from employment without Cause or the Executive resigns
from employment for Good Reason.

(e) Specific Performance; Independence of Covenants. The Company shall be
entitled to specific performance of the covenants in this Section 6, including
entry of a temporary restraining order in state or federal court, preliminary
and permanent injunctive relief against activities in violation of this
Section 6, or both, or other appropriate judicial remedy, writ or order, in
addition to any damages and legal expenses which the Company may be legally
entitled to recover. Executive acknowledges and agrees that the covenants in
this Section 6 shall be construed as agreements independent of any other
provision of this Agreement or any other agreement between the Company and
Executive, and that the existence of any claim or cause of action by Executive
against the Company, whether predicated upon this Agreement or any other
agreement, shall not constitute a defense to the enforcement by the Company of
such covenants.

(f) Non-Solicitation. During the Employment Term and for a period of two years
hereafter (such period is referred to as the “No Recruit Period”), the Executive
will not solicit, either directly or indirectly, any person that he knows or
should reasonably know to be an employee of the Company, whether any such
employees are now or hereafter through the No Recruit Period so employed or
engaged to terminate their employment with the Company. The foregoing is not
intended to limit any legal rights or remedies that any employee of the Company
may have under common law with regard to any interference by Executive at any
time with the contractual relationship the Company may have with any of its
employees.

(g) Reasonable and Continuing Obligations. Executive agrees that Executive’s
obligations under this Section 6 are obligations which will continue beyond the
date Executive’s employment terminates and that such obligations are reasonable,
fair and equitable in scope. The terms and duration are necessary to protect the
Company’s legitimate business interests and are a material inducement to the
Company to enter into this Agreement. Executive further acknowledges that the
consideration for this Section 6 is his employment or continued employment.
Executive will not be paid any additional compensation during this Restricted
Period for application or enforcement of the restrictive covenants contained in
this Section 6.

(h) Work Product. The term “Work Product” includes any and all information,
programs, concepts, processes, discoveries, improvements, formulas, know-how and
inventions, in any form whatsoever, relating to the business or activities of
the Company, or resulting from or suggested by any work developed by the
Executive in connection with the Company, or by the Executive at the



--------------------------------------------------------------------------------

Company’s request. Executive acknowledges that all Work Product developed during
the Term is property of the Company and accordingly, Executive does hereby
irrevocably assign all Work Product developed by the Executive to the Company
and agrees: (i) to assign to the Business Manager, free from any obligation of
the Company, all of the Executive’s right, title and interest in and to Work
Product conceived, discovered, researched, or developed by the Executive either
solely or jointly with others during the term of this Agreement and for three
(3) months after the termination or nonrenewal of this Agreement; and (ii) to
disclose to the Company promptly and in writing such Work Product upon the
Executive’s acquisition thereof.

SECTION 7. MISCELLANEOUS

(a) Notices. Notices and all other communications shall be in writing and shall
be deemed to have been duly given when personally delivered or when mailed by
United States registered or certified mail. Notices to the Company shall be sent
to:

STEIN MART, INC

Attention: Hunt Hawkins

1200 Riverplace Boulevard, 10th Floor

Jacksonville, FL 32207

Facsimile: (904) 346-1297

Notices and communications to Executive shall be sent to the address Executive
most recently provided to the Company.

(b) No Waiver. No failure by either the Company or Executive at any time to give
notice of any breach by the other of or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of any
provisions or conditions of this Agreement.

(c) Governing Law. This Agreement shall be governed by Florida law without
reference to the choice of law principles thereof. Any litigation that may be
brought by either the Company or Executive involving the enforcement of this
Agreement or any rights, duties, or obligations under this Agreement, shall be
brought exclusively before a court of competent jurisdiction in and for Duval
County, Florida.

(d) Assignment. This Agreement shall be binding upon and inure to the benefit of
the Company and any successor in interest to the Company or any segment of such
business. The Company may assign this Agreement to any affiliate or successor
that acquires all or substantially all of the assets and business of the Company
or a majority of the voting interests of the Company. The Company will require
any successor (whether direct or indirect, by operation of law, by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of Company) to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean Company as defined above and, unless the context
otherwise requires, any successor to its business and/or assets as aforesaid
which assumes and agrees to perform this Agreement by operation of law, or
otherwise. Executive’s rights and obligations under this Agreement are personal
and shall not be assigned or transferred by him.

(e) Other Agreements; Waiver of Claims. This Agreement replaces and merges any
and all previous agreements and understandings regarding all the terms and
conditions of Executive’s employment relationship with the Company, and this
Agreement constitutes the entire agreement between the Company and Executive
with respect to such terms and conditions. The Executive acknowledges that
Executive has no Claims against the Company and does hereby expressly waive any
such Claims, known or unknown or now existing or hereafter arising except for
Executives rights under this Agreement.

(f) Amendment. No amendment to this Agreement shall be effective unless it is in
writing and signed by the Company and by Executive.

(g) Invalidity and Severability. If any part of this Agreement is held by a
court of competent jurisdiction to be invalid or otherwise unenforceable, the
remaining part shall be unaffected and shall continue in full force and effect,
and the invalid or otherwise unenforceable part shall be deemed not to be part
of this Agreement.

(h) Litigation. In the event that either party to this Agreement institutes
litigation against the other party to enforce his or its respective rights under
this Agreement, each party shall pay its own costs and expenses incurred in
connection with such litigation. As a material part of the consideration for
this Agreement, BOTH PARTIES HERETO WAIVE ANY RIGHT TO A TRIAL BY A JURY in the
event of any litigation arising from this Agreement. All legal actions arising
out of or connected with this Agreement must be instituted solely in the Circuit
Court of Duval County, Florida, or in the Federal District Court for the Middle
District of Florida, Jacksonville Division, and all parties hereto do hereby
agree to submit to the exclusive personal jurisdiction of such courts. Each of
the parties hereby expressly and irrevocably submits to the jurisdiction of such
courts for the purposes of any such action and expressly and irrevocably waives,
to the fullest extent permitted by law, any objection which it may have or
hereafter may have to the laying of venue of any such action brought in any such
court and any claim that any such action has been brought in an inconvenient
forum.



--------------------------------------------------------------------------------

(i) Counterparts. This Agreement may be executed in counterparts each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement.

 

STEIN MART, INC.     James G. Delfs By:  

/s/ David H. Stovall, Jr.

   

/s/ James G. Delfs

Name:   David H. Stovall, Jr.     Title:   President     Date:   June 4, 2009  
  Date: June 4, 2009